Title: William Wirt to Thomas Jefferson, 6 July 1819
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir.
            Washington. July 6th 1819
          
          The only court in this district which has original cognizance in matters testamentary is the Orphans’ Court, the laws of Maryland, which, you know, are in force in the district, not having been altered by congress in this respect. If you will send me Genl Kosciusko’s will, with a certificate of it’s proof and of your relinquishment of the executorship, I can have the will proved here and an administrator with the will annexed appointed, after which all the steps you propose can be easily taken before the federal court, to settle the litigated claims on the estate. Is there any particular person whom you would prefer to have appointed.
          
            I am, D Sir, as ever your devoted friend and servant
            Wm Wirt
          
        